DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2021 and March 24, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 1) There is no support in the specification for the claim limitations of "a dielectric layer and a contact portion that provided in parallel on the reflective metal layer and the semiconductor laminate", as recited in claim 1 (note: Fig. 4 and [0093] disclose that a dielectric layer 50 and a contact portion 40 that provided in parallel between the reflective metal layer 60 and the semiconductor laminate, the semiconductor laminate 30 is provided on the dielectric layer and the contact portion, the dielectric layer and the contact portion that  provided on the reflective metal layer). For examination purposes, the examiner has interpreted this limitation to mean that "a dielectric layer and a contact portion that provided in parallel between the reflective metal layer and the semiconductor laminate"; 2) The as-filed specification discloses" the semiconductor laminate 30 includes an n-type cladding layer 31, an active 35, and a p-type cladding layer … The well layers 35 W may be InGaAsP, and the barrier layers 35B are preferably of InGaAsP having a larger band gap than the well layers 35W … As the n-type cladding layer 31, and an n-type InP cladding layer is preferably used, and as the p-type cladding layer 37, a p-type InP cladding layer is preferably used. Further, when the chemical composition of the well layers 35W is expressed as InxwGa1-xwAsywP1-yw, 0.5≤xw≤1 and 0.5≤yw≤1 can be satisfied, and 0.6≤xw≤0.8 and 0.3≤yw≤1 are preferably satisfied. When the chemical composition of the barrier layers 35B is expressed as InxbGa1-xbAsybP1-yb, 0.5≤xb≤1 and 0≤yb≤0.5 can be satisfied, and 0.8≤xb≤1 and 0≤yb≤0.2 are preferably satisfied" (publication: [0057]) and "…, the semiconductor laminate 30 preferably has an i-type InP spacer layer each between the n-type cladding layer 31 and the active layer 35 and between the active layer 35 and the p-type cladding layer" ([0060]). However, the Office takes the position that the above disclosure is not adequate to support the amended claim limitations of "a semiconductor laminate in which a plurality of InGaAsP-based III-V compound semiconductor layers are selected from the group consisting of InAsP and InAsGaP", as recited in claim 10. For examination purposes, the examiner has interpreted this limitation to mean that "a semiconductor laminate in which at least one of a plurality of InGaAsP-based III-V compound semiconductor layers is selected from InAsP or InAsGaP". Clarification is requested. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the semiconductor laminate" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The claimed limitation of "a semiconductor laminate", as recited in claim 10, line 7, is unclear as to whether said limitation is the same as or different from "the semiconductor laminate", as recited in claim 10, line 6.
The claimed limitation of "the semiconductor laminate being provided on the dielectric layer and the contact portion", as recited in claim 10, lines 8-9, is unclear as to how the semiconductor laminate can be provided on the dielectric layer and the contact portion when "a dielectric layer and a contact portion that provided in parallel on the reflective metal layer and the semiconductor laminate", as recited in claim 10, line 4-5.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (2008/0283819) in view of Forrest et al. (6,362069) and Hon (2008/0157109).
As for claims 10 and 15, Konno shows in Fig. 1B and related text a semiconductor optical device 100, comprising: 
a conductive support substrate 1 ([0142]); 
a metal bonding layer 2 provided on a surface of the conductive support substrate; 
a reflective metal layer 3 provided on the metal bonding layer; 
a dielectric layer 4 and a contact portion 5 that provided in parallel on the reflective metal layer and the semiconductor laminate 6/7/8/9/10/11/12; and
a semiconductor laminate 6/7/8/9/10/11/12 in which a plurality of III-V compound semiconductor layers are selected, the semiconductor laminate being provided on the dielectric layer and the contact portion; and 
the reflective metal layer mainly contains Au ([0065], line 14).
Konno does not disclose the semiconductor laminate in which the plurality of InGaAsP-based III-V compound semiconductor layers are selected from the group consisting of InAsP and InAsGaP; the conductive support substrate is formed from a conductive Si substrate; the contact portion includes an ohmic metal portion on the reflective metal layer and a contact layer formed of a III-V compound semiconductor on the ohmic metal portion; and reception or emission wavelengths of the semiconductor optical device are 1000 nm to 2200 nm in the near infrared region (claim 10), wherein in the contact portion, only the contact layer is formed of the III-V compound semiconductor (claim 15).
Forrest et al. show in Fig. 2F and related text the semiconductor laminate 30 in which the plurality of InGaAsP-based III-V compound semiconductor layers are selected from the group consisting of InAsP and InAsGaP (claim 8, line 3, Col. 3, lines 30-61); 
the conductive support substrate 48/50 is formed from a conductive Si substrate (claims 13-15); and 
reception or emission wavelengths of the semiconductor optical device are 1000 nm to 2200 nm in the near infrared region (Col. 1, lines 12-65; Col. 3, lines 51-52).
Hon teaches in Fig. 8 and related text: 
As for claim 10, the contact portion 126/128 includes an ohmic metal portion 128 on the reflective metal layer (bottom portion of) 130/132 ([0021]) and a contact layer 126 formed of a III-V compound semiconductor ([0018], line 11) on the ohmic metal portion.

As for claim 15, wherein in the contact portion, only the contact layer is formed of the III-V compound semiconductor (Fig. 8; ([0018], line 11).
Konno, Forrest et al. and Hon are analogous art because they are directed to a semiconductor optical device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Konno with the specified feature(s) of Forrest et al. and Hon because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the semiconductor laminate in which the plurality of InGaAsP-based III-V compound semiconductor layers being selected from the group consisting of InAsP and InAsGaP; the conductive support substrate being formed from a conductive Si substrate; reception or emission wavelengths of the semiconductor optical device are 1000 nm to 2200 nm in the near infrared region, as taught by Ferroest et al., and to include the contact portion includeing an ohmic metal portion on the reflective metal layer and a contact layer formed of a III-V compound semiconductor on the ohmic metal portion, wherein in the contact portion, only the contact layer being formed of the III-V compound semiconductor, as taught by Hon, in Konno's device, in order to ease integration of electronic applications, to reduce manufacturing costs, to obtain a device that operate relatively long wavelength and reduce mismatch and improve the electrical quality of the device.

As for claim 11, Konno, Forrest et al. and Hon disclosed substantially the entire claimed invention, as applied to claim 10 above, except a thickness of the conductive support substrate is in a range of 80 µm or more and less than 200 µm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a thickness of the conductive support substrate being in a range of 80 µm or more and less than 200 µm, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claim 12, the combined device shows the semiconductor laminate includes an n-type cladding layer 10, an active layer 9, and a p-type cladding layer 8 in this order (Konno: Fig. 1).

As for claim 13, the combined device shows the semiconductor laminate has one of a double heterostructure and a multiple quantum-well structure (Konno: [0069]).

As for claim 14, the combined device shows the dielectric layer is formed of SiO2 (Konno: [0064]).

As for claim 16, the combined device shows the dielectric layer is a single layer (Konno: Fig. 4; [0064]).	

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811